Citation Nr: 1327553	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  13-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for thyroid cancer, to include vocal cord paralysis, as secondary to herbicide exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970, with service in the Republic of Vietnam during that period; he is also in receipt of a Purple Heart for wounds he received in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for thyroid cancer.  The Veteran timely appealed that decision.


FINDINGS OF FACT

In a July 2013 correspondence, the Veteran requested withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of appeal for the issue of service connection for thyroid cancer, to include vocal cord paralysis, as secondary to herbicide exposure during service by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012).

In a July 2013 correspondence, the Veteran "pull [his] appeal [and] to stop proceedings at this time."  Hence, there remain no allegations of errors of law or fact for appellate consideration with regards to the issue of service connection for thyroid cancer; accordingly, the Board does not have jurisdiction to review that issue on appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


